Exhibit 10.1





QEP RESOURCES, INC.
BASIC EXECUTIVE SEVERANCE COMPENSATION PLAN


ARTICLE I
INTRODUCTION AND ESTABLISHMENT OF PLAN


The purpose of this QEP Resources, Inc. (the “Company”) Basic Executive
Severance Compensation Plan (the “Plan”), is to provide participating senior
executives with a guaranteed minimum level of financial protection against the
risk associated with an involuntary separation from service during the term of
the Plan other than as would give rise to the payment of separation benefits
under the Change in Control Severance Plan (as defined below), subject to the
terms and conditions described herein. The Plan was adopted by the Company’s
Board of Directors at a meeting held on January 20, 2014, to be effective as of
January 20, 2014 (the “Effective Date”).
ARTICLE II
DEFINITIONS


As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
(a)2010 Stock Incentive Plan. The QEP Resources, Inc. 2010 Long-Term Stock
Incentive Plan, as it may be amended from time to time.


(b)2013 LTI Award. The aggregate awards granted to the Participant in February,
2013 pursuant to the QEP Resources, Inc. Cash Incentive Plan and the 2010 Stock
Incentive Plan as part of the Company’s regular annual long-term incentive grant
program, which awards by their terms are scheduled to vest over a period of more
than one year.


(c)Affiliate. Any entity that is treated as the same employer as the Company
under Sections 414(b), (c), (m), or (o) of the Code, any entity required to be
aggregated with the Company pursuant to regulations adopted under Section 409A
of the Code, or any entity otherwise designated as an Affiliate by the Company.


(d)Annual Cash Incentive Plans. Any annual incentive plan, program or
arrangement offered by an Employer pursuant to which a Participant is eligible
to receive a cash award, subject in whole or in part to the achievement of
performance goals over a period of no more than one year.


(e)Annual Base Salary. A Participant’s gross annual base salary in effect
immediately prior to the Participant’s Date of Termination (without giving
effect to any diminution of base salary following the Effective Date which would
constitute Good Reason).


(f)Board. The Board of Directors of the Company.


(g)Cause. Cause means the Participant’s: (i) conviction of a felony, or of a
misdemeanor involving fraud, moral turpitude or dishonesty; (ii) gross neglect
or willful and continued failure to perform substantially the Participant’s
duties with an Employer (other than any such failure resulting from incapacity
due to physical or mental illness), following written demand for substantial
performance delivered to the Participant by the Board or the Chief Executive
Officer of the Company; (iii) violation of the Participant’s obligations under
Article VII of the Plan; (iv) willful failure to comply with Board directives or
the policies of the Participant’s Employer, following written demand for
compliance delivered to the Participant by the Board or the Chief Executive
Officer of the Company; (v) the willful engaging by the Participant in fraud or
misconduct that materially and adversely affects the Participant’s Employer or
the Company or (vi) engaging in the continued use of alcohol or drugs to the
extent that such use materially impairs the Participant’s ability to perform his
or her duties, following written demand for the cessation of such activities
delivered to the Participant by the Board or the Chief Executive Officer of the
Company. For purposes of this definition, no act or failure to act on the part
of the Participant shall be considered “willful” unless it is done, or omitted
to be done, by the Participant without reasonable belief that the Participant’s
action or omission was in the best interests of the Participant’s Employer. The
Company, acting through the Board, must notify the Participant in writing that
the Participant’s employment is being terminated for “Cause”. The notice shall
include a list of the factual findings used to sustain the judgment that the
Participant’s employment is being terminated for “Cause”.






--------------------------------------------------------------------------------



(h)Change in Control. A Change in Control of the Company as defined in the
Change in Control Severance Plan.


(i)Change in Control Severance Plan. The QEP Resources, Inc. Executive Severance
Compensation Plan, effective March 1, 2012, as it may be amended from time to
time.


(j)Code. The Internal Revenue Code of 1986, as amended from time to time.


(k)Date of Termination. The date on which a Participant ceases to be an employee
of an Employer as a result of a Separation from Service.


(l)Disability. A condition resulting in the Participant’s receipt of payments
for disability under the QEP Resources, Inc. Long-term Disability Plan or any
plan providing similar long-term disability benefits sponsored by the Company or
its Affiliate.


(m)Eligible Employee. Any officer of the Company who is a reporting person under
Section 16(a) of the Securities Exchange Act of 1934, as amended, as of January
1, 2014, other than the Chairman and Chief Executive Officer of the Company.


(n)Employer. With respect to any Participant, the Company and any Affiliate that
participates in the Plan pursuant to Article VII hereof which employs the
Participant.


(o)ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.


(p)Good Reason. Good Reason means any of the following events or conditions that
occur without the Participant’s written consent, and that remain in effect after
notice has been provided by the Participant to the Company of such event or
condition and the expiration of a 30-day cure period: (i) a material diminution
in the Participant’s base salary or target bonus opportunity (other than any
material diminution that applies consistently, on a percentage basis, to all
executive officers of the Company); (ii) a material diminution in the
Participant’s authority, duties, or responsibilities; (iii) a material
diminution in the Participant’s annual long-term incentive award relative to the
2013 LTI Award (other than any material diminution that applies consistently to
similarly situated executive officers of the Company); or (iv) a relocation that
would result in the Participant’s principal location of employment being moved
50 miles or more away from his or her current principal location, and, as a
result, the Participant’s commute increasing by 50 miles or more from the
distance of his or her commute immediately prior to the relocation. The
Participant’s notification to the Company must be in writing and must occur not
more than 90 days following the initial existence of the relevant event or
condition.


(q)Participant. An individual who is designated as such pursuant to Section 3.1.


(r)Participation Letter. The letter from the Company to an Eligible Employee
notifying such Eligible Employee of his or her selection to be a Participant in
the Plan, the form of which is attached hereto as Exhibit A.


(s)Performance Share Units. Performance share units granted under the QEP
Resources, Inc. Cash Incentive Plan which settle only in cash, and any similar
award granted under a Stock Incentive Plan which settles, or may settle, wholly
or partially in shares of the Company’s common stock, in each case based on the
achievement of performance goals over a period of more than one year.


(t)Plan Administrator. The Compensation Committee of the Board.


(u)Retirement Plan. The QEP Resources, Inc. Retirement Plan, as amended or
restated from time to time, or any successor plan.


(v)Separation Benefits. The payments and benefits described in Article V and
Article VI that are provided to Participants under the Plan pursuant to Section
4.1.


(w)Separation from Service. A Participant’s termination or deemed termination
from employment with the Employer. For purposes of determining whether a
Separation from Service has occurred, the employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Participant retains a right to reemployment
with his Employer under an applicable statute or by contract. For this purpose,
a leave of absence constitutes a bona fide leave of absence only if




--------------------------------------------------------------------------------



there is a reasonable expectation that the Participant will return to perform
services for the Employer. If the period of leave exceeds six months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship will be deemed to terminate on the
first date immediately following such six-month period. For purposes of the
Plan, a Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (i) the Participant and
Employer reasonably anticipate the Participant will perform no further services
for the Company or an Affiliate (whether as an employee or an independent
contractor), or (ii) that the level of bona fide services the Participant will
perform for the Company or any Affiliate (whether as an employee or independent
contractor) will permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36-month
period or, if the Participant has been providing services to the Company or an
Affiliate for less than 36 months, the full period over which the Participant
has rendered services, whether as an employee or independent contractor. The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treasury Regulation section 1.409A-1, as amended,
taking into account the objective facts and circumstances with respect to the
level of bona fide services performed by the Participant after a certain date.


(x)SERP. The QEP Resources, Inc. Supplemental Executive Retirement Plan, as
amended or restated from time to time, or any successor plan.


(y)Stock Incentive Plans. The incentive plans offered by the Company pursuant to
which upon or following vesting or exercise, as applicable, a Participant is
entitled to receive shares of the Company’s common stock, including without
limitation the 2010 Stock Incentive Plan.


(z)Target Bonus. The target bonus opportunity for which the Participant is
eligible under the applicable Annual Cash Incentive Plan as of immediately prior
to the Participant’s Separation from Service (without giving effect to any
diminution of the target bonus opportunity following the Effective Date which
would constitute Good Reason); provided, that if the Participant’s target bonus
opportunity has not yet been established for the performance period in which the
Date of Termination occurs, the Target Bonus shall be the Participant’s most
recent target bonus percentage multiplied by the Participant’s Annual Base
Salary as of immediately prior to the Participant’s Separation from Service.


(aa)Term. The Effective Date through December 31, 2015.


(bb)     Tier 1 Participant. A Participant who is designated as a Tier 1
Participant in the applicable Participation Letter.


(cc)    Tier 2 Participant. A Participant who is designated as a Tier 2
Participant in the applicable Participation Letter.


(dd)    Year. The calendar year, or other applicable performance period under
any Annual Cash Incentive Plan.


ARTICLE III
ELIGIBILITY


3.1.    Participation. The Board shall, in its sole discretion, select from the
group of Eligible Employees those individuals who may participate in the Plan.
Any Eligible Employee selected for participation shall become a Participant upon
executing and returning a Participation Letter to the Company as provided
therein.


3.2.    Termination of Participation. In the event that a Participant ceases to
be an Eligible Employee during the Term (other than by virtue of an action by
the Employer which constitutes Good Reason) and is not entitled to a Separation
Benefit as of the date such Participant ceases to be an Eligible Employee
(including by virtue thereof), such Participant shall cease to be a Participant
in the Plan on such date. Notwithstanding anything to the contrary in the Plan,
a Participant entitled to Separation Benefits under the Plan shall remain a
Participant in the Plan until the full Separation Benefits and any other amounts
payable under the Plan have been paid or provided.


ARTCILE IV
ENTITLEMENT TO SEPARATION BENEFITS


4.1.    Separations from Service That Give Rise to Separation Benefits Under the
Plan. Except as otherwise provided in a Participation Letter, a Participant
shall be entitled to Separation Benefits if, at any time during the Term, the
Participant incurs a Separation from Service from an Employer that is (a)
initiated by the Participant’s Employer for any reason other than Cause or
Disability or (b) initiated by the Participant for Good Reason within 30 days
following the expiration of the cure period




--------------------------------------------------------------------------------



afforded the Company to rectify the condition giving rise to Good Reason;
provided, however, that a Participant’s entitlement to Separation Benefits shall
be subject to the Participant’s (i) execution and non-revocation (to the extent
provided) of a release of claims substantially in the form attached to the Plan
as Exhibit B no earlier than the Participant’s Date of Termination and no later
than 60 days following the Participant’s Date of Termination, and (ii) prompt
resignation from any position as an officer, director or fiduciary of any
subsidiary or affiliate of the Company (and taking of any action reasonably
requested by the Company to effectuate such resignation).


4.2.    No Duplication of Change in Control Benefits. Notwithstanding anything
to the contrary in the Plan, in no event shall any Participant be eligible for
both Separation Benefits hereunder and separation benefits under the Change in
Control Severance Plan. In the event that a Participant incurs a Separation from
Service that entitles such Participant to separation benefits under the Change
in Control Severance Plan, such Participant shall be deemed to have ceased to be
an Eligible Employee under this Plan as of immediately prior to the Date of
Termination.


ARTICLE V
SEPARATION BENEFITS


5.1.    Separation Benefits; General. If a Participant’s employment is
terminated in circumstances entitling the Participant to Separation Benefits
pursuant to Section 4.1 (including without limitation the proviso thereto), the
Company shall provide to such Participant the cash severance set forth in
Section 5.2 below, the bonus set forth in Section 5.3 below and the accelerated
vesting of awards set forth in Article VI below. Separation Benefits to which a
Participant is entitled under Section 5.2 will be paid in a cash lump sum on the
60th day following the Participant’s Date of Termination. Separation Benefits to
which a Participant is entitled under Section 5.3 will be paid in a cash lump
sum on the day that the analogous bonus under the applicable Annual Cash
Incentive Plan is payable to continuing employees generally, but not later than
the March 15 following the Year in which occurs the Participant’s Date of
Termination.


5.2.    Cash Severance. Each Participant entitled to Separation Benefits shall
receive cash severance equal to the aggregate of the following amounts:


(a)    For a Tier 1 Participant, two times the Participant’s Annual Base Salary
plus two times the Participant’s Target Bonus; and


(b)    For a Tier 2 Participant, the Participant’s Annual Base Salary plus the
Participant’s Target Bonus.


5.3.    Cash Bonus Amounts. Each Participant entitled to Separation Benefits
shall receive a prorated cash bonus equal to (i) the bonus the Participant would
have received in respect of the Year in which the Participant’s Date of
Termination occurs under the applicable Annual Cash Incentive Plan had the
Participant not incurred a Separation from Service, based on the level of
satisfaction of the performance goals that is achieved for such Year (or, if the
Participant’s performance goals and target bonus have not been established by
the Date of Termination in respect of the Year in which the Date of Termination
occurs, the Participant’s Target Bonus (as determined pursuant to the proviso in
the definition of “Target Bonus”)), multiplied by (ii) (A) the number of full
months of Participant’s continuous service with the Employer during such Year
(with each month for which at least one day has elapsed counting as a full
month), divided by (B) the number of full months in such Year. In addition, if
the Date of Termination occurs after the end of a Year but before the
Participant’s bonus under the applicable Annual Cash Incentive Plan in respect
of such Year has been paid, the Participant shall be eligible to receive such
bonus, without proration.


5.4.    COBRA Eligibility. Each Participant shall be eligible for continuation
of health insurance benefits on the terms and to the extent required by Section
4980 of the Code and Section 601 et sec. of ERISA, subject to their timely
elections and payment of applicable premiums and administrative costs.


5.5.    Other Benefits Payable. To the extent not theretofore paid or provided,
the Company shall timely pay or provide (or cause to be paid or provided) to a
Participant entitled to Separation Benefits, any other amounts or benefits
required to be paid or provided to the Participant or which the Participant is
eligible to receive under any plan, program, policy or practice or contract or
agreement of an Employer. Notwithstanding the foregoing, if a Participant is
entitled to Separation Benefits under the Plan, the Participant shall not also
be entitled to severance benefits under any employment agreement or other
severance pay plan or policy of the Company. Thus, by way of example and not by
way of limitation, benefits earned under the Retirement Plan, the SERP, and the
QEP Resources, Inc. Deferred Compensation Wrap Plan, in each case as amended
from time to time, or any successor plans, shall be unaffected by a
Participant’s receipt of Separation Benefits, and shall continue to be payable
solely in accordance with the relevant terms of those plans, but any severance
benefits to which a Participant otherwise may be entitled under an employment
agreement or severance plan, if any, shall not apply if the Participant is
entitled to receive Separation Benefits




--------------------------------------------------------------------------------



under the Plan. In addition, Separation Benefits under the Plan shall also be
reduced by any amounts that are paid under any incentive compensation plans of
the Employer which are contingent on the Participant’s termination of
employment.


5.6.    Code Section 409A; Specified Employees.


(a)    Subject to Section 5.6(b), to the extent permitted under Code Section
409A, any separate payment or benefit under the Plan or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Code Section 409A, to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Code
Section 409A.


(b)    Notwithstanding anything to the contrary in the Plan, no compensation or
benefits shall be paid to a Participant during the six-month period following
his or her Date of Termination to the extent that the Company determines that
the Participant is a “specified employee” as of the Date of Termination and that
paying such amounts at the time or times indicated in the Plan would result in
tax penalties to the Participant under Code Section 409A. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six-month period (or such earlier date
upon which such amount can be paid under Code Section 409A without being subject
to tax penalties, including as a result of the Participant’s death), the Company
shall pay to the Participant a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Participant during such six-month
period.


(c)    To the extent that any reimbursements provided to the Participant under
the Plan are deemed to constitute compensation to the Participant, such amounts
shall be paid or reimbursed reasonably promptly, but not later than December 31
of the year following the year in which the associated expense was incurred. The
amount of any expense reimbursements that constitute compensation in one year
shall not affect the amount of expense reimbursements constituting compensation
that are eligible for reimbursement in any subsequent year, and the
Participant’s right to such reimbursement of any such expenses shall not be
subject to liquidation or exchange for any other benefit.


ARTICLE VI
EQUITY INCENTIVE BENEFITS


Notwithstanding the terms of any agreement between a Participant and the Company
to the contrary, as to each Participant entitled to Separation Benefits, (i) all
of the stock options, stock appreciation rights, restricted stock awards, and
other equity incentive awards outstanding under any Stock Incentive Plan held by
the Participant on the Date of Termination (other than Performance Share Units)
shall vest in full as of such date and be settled in accordance with their
terms, (ii) the Participant shall have until the original expiration date of his
or her stock options or stock appreciation rights to exercise any such awards
outstanding as of the Date of Termination, and (iii) each grant of Performance
Share Units held by the Participant on the Date of Termination shall remain
outstanding for the remainder of the applicable performance period and pay out
in cash or shares of Company common stock, as applicable, as regularly scheduled
in the absence of a Separation from Service based on (A) the actual amount of
cash or number of shares of Company common stock, as applicable, that would have
been earned by the Participant under such Performance Share Units had the
Participant not incurred a Separation from Service, based on the level of
satisfaction of the performance goals that is achieved for such performance
period, multiplied by (B) (X) the number of full months of Participant’s
continuous service with the Employer during such performance period (with each
month for which at least one day has elapsed counting as a full month), divided
by (Y) the number of full months in such performance period. In addition, if the
Date of Termination occurs after the end of a Performance Share Unit performance
period but before the Participant has received payment in respect of such
Performance Units, the Participant shall be eligible to receive such payment,
without proration. Nothing in this Article VI, however, shall require the
Company to continue in effect any stock option, stock appreciation right,
restricted stock award, Performance Share Unit or other equity incentive awards
following a Change in Control, if, pursuant to the terms of the Change in
Control, the Participant will receive automatically (on or within a reasonable
time following the Change in Control), in cash or marketable securities, the
intrinsic value of such awards as of the date of the Change in Control.
ARTICLE VII
RESTRICTIVE COVENANTS


7.1.    Generally. By executing a Participation Letter, each Participant
acknowledges and agrees that during such Participant’s employment with the
Company, the Participant will have access to and may assist in developing
confidential information and will occupy a position of trust and confidence with
respect to the Company’s and its Affiliates’ respective affairs and businesses.
The Participant agrees that the following obligations are necessary to preserve
the confidential and proprietary nature of the Company’s and its Affiliates’
confidential information and to protect the Company and its Affiliates against
harmful solicitation of employees that would result in serious adverse
consequences for the Company and its Affiliates.






--------------------------------------------------------------------------------



7.2.    Confidential Information. No Participant shall disclose or divulge to
any other person or entity, directly or indirectly, any secret or confidential
information, knowledge or data relating to the Company or its Affiliates, or
their respective businesses, including but not limited to, (a) practices,
policies and/or procedures; (b) trade secrets; (c) customer names; (d)
information regarding existing or prospective future business, planning or
development; (v) contracts or proposed contracts; (e) financial information; (f)
staffing or personnel utilization; (g) salary or wage levels; (h) privileged
communications; and (i) other information deemed confidential or proprietary not
listed herein which shall have been obtained by the Participant during the
Participant’s employment by the Participant’s Employer and which shall not be or
become public knowledge (other than by acts by the Participant or
representatives of the Participant in violation of the Plan) (the “Confidential
Information”). During and after termination of a Participant’s employment with
the Company or other Employer, the Participant shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company or its Affiliates. Notwithstanding the foregoing,
the use or communication of mental impressions of Confidential Information in a
manner that does not directly or indirectly identify the Company and its
Affiliates and would not be reasonably expected to materially adversely affect
the business of the Company and its Affiliates shall not be a violation of this
Section 7.2.


7.3.    Non-Solicitation of Employees. Each Participant agrees that, during
employment with the Employer and for 12 months following a Separation from
Service (whether or not entitling the Participant to Separation Benefits
hereunder), the Participant will not, directly or indirectly through an
intermediary, solicit, entice, persuade or induce any individual who is employed
by the Company or any Affiliate (or who was so employed within 180 days prior to
the Participant’s action) to terminate or refrain from continuing such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Company or an Affiliate, and the
Participant shall not hire, directly or indirectly, as an employee, consultant
or otherwise, any such person.


7.4.    Each Participant acknowledges that in the event of any breach of this
Article VII, the business interests of the Employer and the Company will be
irreparably injured, the full extent of the damages to the Employer and the
Company will be impossible to ascertain, and money damages will not be an
adequate remedy for the Employer and the Company. Therefore, in the event of any
such breach, (i) the Employer and the Company will be entitled to enforce the
Participant’s obligations under this Article VII by temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which the Participant expressly waives, (ii) the
Participant immediately shall forfeit any right to any unpaid Separation
Benefits, (iii) all unexercised stock options granted to the Participant under
the Stock Incentive Plans shall be cancelled and (iv) the Participant shall,
within 10 days after receiving written notice from the Company, repay to the
Company the after-tax fair market value (as reasonably determined by the
Company) of any amounts received by the Participant pursuant to Sections 5.1,
5.2, 5.3 or Article VI; provided that any shares of Company common stock that
vested or were issued to the Participant pursuant to Article VI (including
shares issued on or after the Date of Termination upon the exercise of stock
options that vested in pursuant to Article VI) may, at the Company’s election,
be repaid in cash based on the closing price per share of the Company’s common
stock on the primary stock exchange on which it is reported as of the Date of
Termination or, if the Date of Termination is not a regular trading day, the
trading date immediately preceding the Date of Termination, net of any
applicable exercise price.


ARTICLE VIII
SPECIAL TAX PROVISIONS


8.1.    Participant Choice. Except as set forth below, in the event it shall be
determined that any payment or distribution by an Employer to or for the benefit
of a Participant pursuant to the terms of the Plan (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties would be incurred by the Participant with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Participant shall be
entitled to elect either to (a) receive the full amount of the Payment and be
solely responsible for the payment of any Excise Tax due on such payment, or (b)
have the payments, distributions or benefits owing to the Participant under the
Plan “capped” or limited to the maximum dollar amount that can be paid from the
Plan without the Participant’s incurring Excise Tax (the “Capped Amount”).


8.2.    Determination of Capped Amount. Subject to the provisions of Section
8.3, all determinations required to be made under this Article VIII, including
computation of the Capped Amount, and the assumptions to be utilized in arriving
at such determination, shall be made by a nationally recognized certified public
accounting firm designated by the Company (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Participant
within 15 business days after the receipt of notice from the Participant that
amounts payable to the Participant could constitute a Payment, or such earlier
time as is requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm




--------------------------------------------------------------------------------



hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Subject to the provisions of Section 8.3 hereof, any
determination by the Accounting Firm shall be binding upon the Company and the
Participant.


8.3.    Overpayment/Underpayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the determination by the
Accounting Firm pursuant to Section 8.2, it is possible that amounts will have
been paid or distributed by the Company to or for the benefit of the Participant
pursuant to Section 8.2 that should not have been so paid or distributed (each,
an “Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of the Participant pursuant to
Section 8.2 could have been so paid or distributed (each, an “Underpayment”), in
each case, consistent with the calculation of the Capped Amount pursuant to
Section 8.2. In the event that the Accounting Firm, based upon the assertion of
a deficiency by the Internal Revenue Service against either the Company or the
Participant which the Accounting Firm believes has a high probability of success
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the benefit of the Participant shall be
repaid by the Participant to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such repayment shall be required if and to the extent
such deemed repayment would not either reduce the amount on which the
Participant is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Participant together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.


8.4.    Tax Proceedings. In the event that the Participant elects to receive the
Capped Amount pursuant to Section 8.1 and a deficiency is later asserted by the
Internal Revenue Service due to an alleged Overpayment, the Company shall
indemnify and hold the Participant harmless for any costs, expenses, interest,
penalties, taxes, attorneys’ fees or other amounts (the “Indemnified Amounts”)
incurred or imposed in connection with any tax contest, audit or litigation of
such deficiency; provided, however, that in no event shall the Indemnified
Amounts include any portion of the Capped Amount itself or any Excise Tax
thereon. Any Indemnified Amounts will be paid directly by the Company or
advanced to the Participant by the end of the Participant’s taxable year
following the taxable year in which the taxes that are the subject of the tax
contest, audit or litigation are remitted to the taxing authority, or where as a
result of such tax contest, audit or litigation no taxes are remitted, the end
of the Participant’s taxable year following the taxable year in which the audit
is completed or there is a final and non-appealable settlement or other
resolution of the contest or litigation.


8.5.    Withholding. All payments to the Participant in accordance with the
provisions of the Plan shall be subject to applicable withholding of local,
state, Federal and foreign taxes, as determined in the sole discretion of the
Company.


ARTICLE IX
PARTICIPATING EMPLOYERS


Any Affiliate of the Company may become a participating Employer in the Plan
following approval by the Company. The provisions of the Plan shall be fully
applicable to the Employees of any such Affiliate who are Participants pursuant
to Section 3.1.
ARTICLE X
SUCCESSOR TO THE COMPANY


The Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation, separation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under the Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by the Plan, the Company shall require
such successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
Notwithstanding the foregoing two paragraphs, upon a separation of the Midstream
business from the Company by way of spinoff or otherwise, as announced by the
Company on December 2, 2013, the successor to the Midstream business shall not
be bound by the Plan or any portion thereof in the absence of an explicit
written agreement to the contrary.
The term “Company,” as used in the Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by the Plan.




--------------------------------------------------------------------------------



ARTICLE XI
DURATION, AMENDMENT AND TERMINATION


11.1.    Duration. The Plan shall automatically terminate immediately after the
last day of the Term; provided, however, that all Participants who first become
entitled to Separation Benefits hereunder prior to the expiration of the Term
shall continue to receive such Separation Benefits notwithstanding any
termination of the Plan.


11.2.    Amendment or Termination. The Board may amend or terminate the Plan,
and may amend any Participation Letter, for any reason without Participant
consent, except that the written consent of a Participant shall be required to
the extent that any such amendment or termination would reduce any benefits to
which such Participant is or may become eligible under the Plan.


11.3.    Procedure for Extension, Amendment or Termination. Any amendment or
termination of the Plan, or amendment to a Participation Letter, by the Board in
accordance with the foregoing shall be made by action of the Board in accordance
with the Company’s charter and by-laws and applicable law.


ARTICLE XII
MISCELLANEOUS


12.1.    No Required Mitigation; No Offset. The Company’s obligation to make the
payments provided for under the Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against a
Participant or others outside of the Plan. In no event shall a Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Participant under any of the provisions of the
Plan and such amounts shall not be reduced whether or not the Participant
obtains other employment.


12.2.    Employment Status. The Plan does not constitute a contract of
employment or impose on the Participant or the Participant’s Employer any
obligation for the Participant to remain an Employee or change the status of the
Participant’s employment or the policies of the Participant’s Employer regarding
termination of employment.


12.3.    Applicability of ERISA. The Plan is not intended to be an “employee
benefit plan,” as defined in Section 3(3) of ERISA, and therefore is intended to
not be subject to ERISA. However, if (and only if) the Plan is determined to be
such an “employee benefit plan” and therefore subject to ERISA, (i) it is
intended to be a plan which is unfunded and maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees, (ii) the Company shall be the named fiduciary of the
Plan, and (iii) Section 12.5 of the Plan shall apply.


12.4.    Administration. The Plan Administrator shall have full and complete
discretionary authority to administer, construe, and interpret the Plan, to
decide all questions of eligibility, to determine the amount, manner and time of
payment, and to make all other determinations deemed necessary or advisable for
the Plan. The Plan Administrator shall review and determine all claims for
benefits under the Plan. Notwithstanding the foregoing, the Plan Administrator
may delegate its authority and responsibilities under the Plan to any officer of
the Company; provided that no officer to whom any such authority or
responsibilities is delegated may make any determination under the Plan which
affects his or her eligibility for Separation Benefits or the amount thereof.


12.5.    Claim Procedure.


(a)    Filing a Claim. All claims and inquiries concerning benefits under the
Plan must be submitted to the Plan Administrator in writing. The claimant may
submit written comments, documents, records or any other information relating to
the claim. Furthermore, the claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. If an Employee or former
Employee makes a written request alleging a right to receive benefits under the
Plan or alleging a right to receive an adjustment in benefits being paid under
the Plan, the Company shall treat it as a claim for benefits.


(b)    Review of Claims; Claims Denial. The Plan Administrator shall initially
deny or approve all claims for benefits under the Plan. If any claim for
benefits is denied in whole or in part, the Plan Administrator shall notify the
claimant in writing of such denial and shall advise the claimant of his right to
a review thereof. Such written notice shall set forth, in a manner calculated to
be understood by the claimant, specific reasons for such denial, specific
references to the Plan provisions on which such denial is based, a description
of any information or material necessary for the claimant to perfect his claim,
an explanation of why such material is necessary and an explanation of the
Plan’s review procedure, and the time limits applicable




--------------------------------------------------------------------------------



to such procedures. Furthermore, the notification shall include a statement of
the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review. Such written notice shall
be given to the claimant within a reasonable period of time, which normally
shall not exceed 90 days, after the claim is received by the Plan Administrator.


(c)    Appeals. Any claimant or his duly authorized representative, whose claim
for benefits is denied in whole or in part, may appeal such denial by submitting
to the Plan Administrator a request for a review of the claim within 60 days
after receiving written notice of such denial from the Plan Administrator. The
Plan Administrator shall give the claimant upon request, and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim of the claimant, in preparing his request for
review. The request for review must be in writing. The request for review shall
set forth all of the grounds upon which it is based, all facts in support
thereof, and any other matters which the claimant deems pertinent. The Plan
Administrator may require the claimant to submit such additional facts,
documents, or other materials as the Plan Administrator may deem necessary or
appropriate in making its review.


(d)    Review of Appeals. The Plan Administrator shall act upon each request for
review within 60 days after receipt thereof. The review on appeal shall consider
all comments, documents, records and other information submitted by the claimant
relating to the claim without regard to whether this information was submitted
or considered in the initial benefit determination.


(e)    Decision on Appeals. The Plan Administrator shall give written notice of
its decision to the claimant. If the Plan Administrator confirms the denial of
the application for benefits in whole or in part, such notice shall set forth,
in a manner calculated to be understood by the claimant, the specific reasons
for such denial, and specific references to the Plan provisions on which the
decision is based. The notice shall also contain a statement that the claimant
is entitled to receive upon request, and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. Information is relevant to a claim if it was
relied upon in making the benefit determination or was submitted, considered or
generated in the course of making the benefit determination, whether it was
relied upon or not. The notice shall also contain a statement of the claimant’s
right to bring an action under ERISA Section 502(a). If the Plan Administrator
has not rendered a decision on a request for review within 60 days after receipt
of the request for review, the claimant’s claim shall be deemed to have been
approved. The Plan Administrator’s decision shall be final and not subject to
further review within the Company. There are no voluntary appeals procedures
after appellate review by the Plan Administrator.


(f)    Determination of Time Periods. If the day on which any of the foregoing
time periods is to end is a Saturday, Sunday or holiday recognized by the
Company, the period shall extend until the next following business day.


12.6.    Attorneys’ Fees. In the event of any legal proceeding brought by the
Participant to enforce any of the Participant’s rights under this Plan or the
Participant’s Participation Letter, the Company shall be responsible to pay or
reimburse the Participant for all reasonable attorney’s fees and costs incurred
by the Participant in connection with such proceeding; provided, that the
Participant prevails on at least one material claim in such proceeding. If fees
and costs are required to be reimbursed under this provision, such reimbursement
shall occur no later than March 15 of the calendar year next following the
calendar year in which the obligation to reimburse such fees and costs was
determined.


12.7.     Unfunded Plan Status. All payments pursuant to the Plan shall be made
from the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors in the event of the Company’s
bankruptcy or insolvency, to assist it in accumulating funds to pay its
obligations under the Plan.


12.8.     Code Section 409A Savings Clause. The payments and benefits provided
hereunder are intended to be exempt from or compliant with the requirements of
Code Section 409A. Notwithstanding any provision of the Plan to the contrary, in
the event that the Company reasonably determines that any payments or benefits
hereunder are not either exempt from or compliant with the requirements of Code
Section 409A, the Company shall have the right to adopt such amendments to the
Plan or adopt such other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that are
necessary or appropriate (i) to preserve the intended tax treatment of the
payments and benefits provided hereunder, to preserve the economic benefits with
respect to such payments and benefits, and/or (ii) to exempt such payments and
benefits from Code Section 409A or to comply with the requirements of Code
Section 409A and thereby avoid the application of penalty taxes thereunder;
provided, however, that this Section 12.8 does not, and shall not be construed
so as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify any Participant for any failure to do so.






--------------------------------------------------------------------------------



12.9.    Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction, shall not invalidate or
render unenforceable such provision in any other jurisdiction.


12.10.    Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Colorado without reference to principles of conflict of law, except to the
extent pre-empted by Federal law. Each Participant who enters into a
Participation Letter with the Company thereby agrees that any suit, action or
proceeding brought by or against such Participant in connection with this Plan
shall be brought solely in the courts of the State of Colorado or the United
States District Court for the District of Colorado, each Participant consents to
the jurisdiction and venue of each such court and each Participant agrees to
accept service of process by the Company or any of its agents in connection with
any such proceeding.


I hereby certify that this QEP Resources, Inc. Basic Executive Severance
Compensation Plan was duly adopted by the Board of Directors of QEP Resources,
Inc. on January 20, 2014.
Executed on this 20th day of January, 2014.
By: /s/ Charles B. Stanley
Charles B. Stanley
President and Chief Executive Officer








--------------------------------------------------------------------------------



Exhibit A
[Date]
[Name]
[Address]


Re: Basic Executive Severance Compensation Plan
Dear [Name]:
This letter agreement (the “Participation Letter”) relates to the QEP Resources
Basic Executive Severance Compensation Plan (the “Plan”).
Through this Participation Letter, you are being offered the opportunity to
become a participant in the Plan (a “Participant”) and thereby to become
eligible to receive the severance benefits set forth in the Plan, subject to the
terms of the Plan. A copy of the Plan is attached to this Participation Letter.
You should read it carefully and become comfortable with its terms and
conditions, as well as the terms and conditions set forth below. Capitalized
terms not defined in this Participation Letter will have the meanings assigned
to them in the Plan.
By signing below, you acknowledge that you agree to the following provisions,
that you have received and reviewed a copy of the Plan, and that you understand
that participation in the Plan requires that you agree to the terms of the Plan
and the terms set forth below, and that you irrevocably and voluntarily agree to
those terms.
Subject to the foregoing, we invite you to become a Participant in the Plan.
Your participation in the Plan will be effective upon your signing and returning
this Participation Letter to ___________ within 30 days of the date of this
Participation Letter written above.
You and the Company (hereinafter referred to as the “parties”) hereby agree as
follows:
1.For purposes of Section 5.2 of the Plan, you are a Tier [1][2] Participant.


2.If you become eligible to receive Separation Benefits under the Plan, as a
condition to your receipt thereof, you must (i) execute and not revoke (to the
extent allowed) a release in substantially the form attached to the Plan as
Exhibit B no earlier than your Date of Termination and no later than 60 days
after your Date of Termination and (ii) promptly resign from any position as an
officer, director or fiduciary of any subsidiary or affiliate of the Company
(and take any action reasonably requested by the Company to effectuate such
resignation).


3.[Notwithstanding any provision of the Plan to the contrary, your appointment
and transition to the Company’s Midstream business in connection with the
separation of the Midstream business from the Company shall not be considered
under the Plan a termination of your employment by the Company without Cause, or
diminution in your authority, duties or responsibilities constituting grounds
for your claiming Good Reason.]


4.You understand that this Participation Letter and the Plan set forth the
entire agreement between the parties with respect to any subject matter covered
herein or therein.


5.You acknowledge and agree that you are subject to the confidentiality and
non-solicitation covenants set forth in Article VII of the Plan, and in the
event that you violate those covenants (i) the Company will be entitled to
enforce your obligations thereunder by temporary, preliminary and/or permanent
injunction or other equitable relief, and you waive any need for the Company to
post a bond or security in connection with such relief and (ii) the Company may
cease paying or providing you Separation Benefits, and/or require you to repay
Separation Benefits previously paid or provided.


Unless you have earlier become eligible to receive Separation Benefits under the
Plan, this Participation Letter will terminate, and your status as a Participant
in the Plan will end, on the first to occur of: (i) the date that you cease to
be an Eligible Employee (other than by virtue of an action by the Employer which
constitutes Good Reason or entitles you to Separation Benefits); (ii) December
31, 2015, and (iii) immediately following a Change in Control, if you
participate in the QEP Resources, Inc. Executive Severance Compensation Plan as
of immediately following the Change in Control; provided, that in no event will
your status as a Participant in the Plan end before all payments and benefits to
which you become entitled under the Plan prior to the earliest of those times
are paid or provided to you in full. Your execution of this Participation Letter
results




--------------------------------------------------------------------------------



in your enrollment and participation in the Plan pursuant to the terms and
conditions of the Plan and this Participation Letter. This Participation Letter
may not be amended or terminated except pursuant to Section 11.2 of the Plan.


QEP RESOURCES, INC.
                                    
By            
Name:
Title:


ACCEPTED AND AGREED TO this ____ day of __________, 2014.
By                
[Participant]








--------------------------------------------------------------------------------



Exhibit B
General Release of Claims
Release. Consistent with Section 4.1 of the QEP Resources, Inc. Basic Executive
Severance Compensation Plan (the “Plan”), and the related Participation Letter,
dated _________, 2014, between me and QEP Resources, Inc. (the “Participation
Letter,” collectively with the Plan, the “Plan Documents”), and in consideration
for and contingent upon my receipt of the Separation Benefits (as defined in the
Plan) described in the Plan, I, for myself, my attorneys, heirs, executors,
administrators, successors, and assigns, do hereby fully and forever release and
discharge QEP Resources, Inc. (the “Company”) and any and all of its respective
owners, shareholders, administrators, past or present predecessors, successors,
assigns, agents, directors, officers, partners, principals, employees,
representatives, attorneys, divisions, subsidiaries, parent companies, and
affiliates (collectively, the Releasees”), from any and all charges, complaints,
suits, actions, causes of action, claims, demands, liabilities, obligations,
promises, agreements, controversies, damages, injuries, costs, attorneys’ fees,
losses, debts, expenses and/or entitlements of any nature whatsoever, whether
known, unknown or unforeseen, which I have or may have against any of them
arising out of, resulting from or in connection with my employment by the
Company, the Plan Documents, the termination of my employment with the Company
or its successor, or any event, transaction, or matter occurring or existing on
or before the date of my signing of this general release of claims (this
“Release”). I agree not to file or otherwise institute any claim, demand or
lawsuit seeking damages or other relief and not to otherwise assert any claims,
demands or entitlements that are released herein. I further hereby irrevocably
and unconditionally waive any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are released herein. I
represent and warrant that I have not previously filed or joined in any such
claims, demands or entitlements against the Releasees and that I will indemnify
and hold them harmless from all liabilities, claims, demands, costs, expenses
and/or attorney’s fees incurred as a result of any such claims, demands or
lawsuits.
This Release specifically includes, but is not limited to claims pursuant to
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991 (42 U.S.C. § 2000e, et seq.), which prohibits discrimination in employment
based on race, color, national origin, religion or sex; the Civil Rights Act of
1866 (42 U.S.C. §§1981, 1983 and 1985), which prohibits violations of civil
rights; the Age Discrimination in Employment Act of 1967, as amended, and as
further amended by the Older Workers Benefit Protection Act (29 U.S.C. § 621, et
seq.) (collectively, “ADEA”), which prohibits age discrimination in employment;
the Employee Retirement Income Security Act of 1974, as amended (29 U.S.C. §
1001, et seq. ), which protects certain employee benefits; the Americans with
Disabilities Act of 1990, as amended (42 U.S.C. § 12101, et seq.), which
prohibits discrimination against the disabled; claims pursuant to the Workers
Adjustment Retraining and Notification Act (29 U.S.C. 2101, et seq.); and all
other federal, state and local laws and regulations prohibiting employment
discrimination and/or governing payment of wages, benefits, and other forms of
compensation. I acknowledge and affirm that I have no pay due that has not been
paid to me (other than the Separation Benefits), and have no claim for any
additional payment of any wages whatsoever, including any payments for overtime
compensation under the United States Fair Labor Standards Act (29 USC § 2601,
et. seq.). I further acknowledge that I have not been deprived of any leave
under the Family Medical Leave Act and have not been affected in any way because
I have taken any leave under that Act (29 USC § 201 et. seq.). This Release also
includes, but is not limited to, a release of any claims concerning recruitment,
hiring, worker’s compensation, employment status, libel, slander, defamation,
intentional or negligent misrepresentation and/or infliction of emotional
distress, mental pain, suffering and anguish, emotional upset, impairment of
economic opportunities, unlawful interference with employment rights, breach of
contract, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that the Company has dealt with me unfairly or in bad faith, and all
other common law, contract and tort claims.
The Company and I acknowledge that different or additional facts may be
discovered in addition to what we now know or believe to be true with respect to
the matters released in this Release, and we agree that this Release shall be
and remain in effect in all respects as a complete and final release of the
matters released, notwithstanding any different or additional facts.
Separation Benefits. I acknowledge and agree that the Separation Benefits
constitute payments to me to which I am not otherwise entitled by law, contract
or Company policy, that the Company is under no obligation to offer, pay, or
tender the Separation Benefits unless and until I execute (and do not revoke)
this Release and knowingly and voluntarily release the claims described herein,
and that any and all claims or potential claims I have (or may have) against the
Company or any of the other Releasees shall be resolved, settled,
unconditionally and irrevocably waived and released on the basis of the
Company’s payment of the Separation Benefits to me in accordance with the Plan
and the Participation Letter. The Company and I agree to bear our own respective
costs and attorneys’ fees incurred in relation to my employment with the
Company, the termination of such employment, and/or the preparation and
execution of this Release.
Covenant Not to Sue. By signing this Release, I covenant, agree, represent and
warrant that I have not filed and will not in the future file any lawsuits,
complaints, petitions or accusatory pleadings in a court of law or in
conjunction with a dispute




--------------------------------------------------------------------------------



resolution program against the Releasees, based upon, arising out of or in any
way related to any event or events occurring prior to the signing of this
Release, including, without limitation, my employment with the Company or the
termination thereof.
I represent that I have not filed a complaint, charge, claim, or lawsuit against
the Releases, with any governmental agency, trade association or court. Nothing
herein shall be deemed to be an admission by the Company or any other Releasees
that they have done any wrongdoing with regard to my employment or termination
of employment.
I further agree that if a claim that I have waived or discharged pursuant to
this Release is prosecuted in my name or on my behalf by some other entity, I
waive and agree not to take any award of money or other damages from such
litigation. I will also immediately request in writing that such entity which is
prosecuting such claim on my behalf withdraw or dismiss such claim. I further
waive any claims for attorneys’ fees and costs and expenses from any claims I
waived and discharged under this Release.
Claims Excluded from this Release. Notwithstanding the foregoing, nothing in
this Release shall release any (i) rights that arise from the Company’s
obligations under the Plan Documents or other obligations that, in each case, by
their terms, are to be performed after the date hereof (including, without
limitation, obligations to me under any equity compensation, retirement or
deferred compensation plan); (ii) rights to indemnification under the bylaws or
certificate of incorporation of the Company, any indemnification agreement to
which I am a party or beneficiary, or applicable law as a result of having
served as an officer, director or employee of the Company or any of its
affiliates; (iii) rights that I may have under policies of insurance that the
Company (or its successor) may maintain for my benefit; (iv) claims that arise
after the execution of this Release; (v) rights that I may have as a shareholder
of the Company; or (vi) rights that are not subject to waiver by private
agreement, including, without limitation, any claims arising under state
unemployment insurance or workers compensation laws.  I understand that rights
or claims under ADEA that may arise after I execute this Release are not waived.
Likewise, nothing in this Release shall be construed to prohibit me from filing
a charge with or participating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission, National Labor Relations Board, or
any comparable state or local agency.  Notwithstanding the foregoing, I agree to
waive my right to recover individual relief in any charge, complaint or lawsuit
filed by me or anyone on my behalf.
Consideration Period. I acknowledge that I have been given an opportunity of no
less than twenty-one (21) days to consider this Release and that I have been
encouraged by the Company to discuss fully the terms of this Release with legal
counsel of my own choosing. Moreover, for a period of seven (7) days following
my execution of this Release, I shall have the right to revoke the waiver of
claims hereunder arising under ADEA, a federal statute that prohibits employers
from discriminating against employees who are age 40 or over. If I elect to
revoke this Release in respect of such claims within this seven-day period, I
must inform the Company by delivering a written notice of revocation to the
Company’s [name and address of relevant contact], no later than 11:59 p.m. on
the seventh calendar day after I sign this Release. I understand that, if I
elect to exercise this revocation right, the Company shall be relieved of all
obligations to pay or provide to me the Separation Benefits under the Plan. I
may, if I wish, elect to sign this Release prior to the expiration of the
applicable twenty-one (21) - day consideration period, and I agree that if I
elect to do so, my election is made freely and voluntarily and after having an
opportunity to consult counsel.


AGREED:
 
 
 
 
 
[Participant]
 
Date







